DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Email Communication
Applicant is encouraged to authorize the Examiner to communicate with applicant via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502.03, 502.05.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: L1 & L2 discussed at least on page 24 : lines 28-30 of the specification as originally filed.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 5-7, 9, & 12-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara et al. (US 2013/0321986) in view of Umemoto et al. (US 2011/0019341). 
In regards to claim 1,
Djebara ‘986 discloses a solid electrolytic capacitor having a length in a longitudinal direction, comprising: 
a capacitor element ([0019]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces, wherein the capacitor element contains a sintered porous anode body (33 – fig. 1; [0021]), a dielectric that overlies the anode body, and a solid electrolyte that overlies the dielectric (fig. 2; [0019]); 
an anode lead (34 – fig. 1; [0021]) extending from the front surface of the capacitor element in the longitudinal direction; an anode termination (35 – fig. 2-3; [0031]) that is in contact with the anode lead at a connection region, wherein a distance is defined between the connection region and the front surface of the capacitor element (fig. 2-3);

a casing material that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact ([0044]).  Djebara ‘986 fails to explicitly disclose wherein the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.13 or more and an interfacial coating that is disposed on at least a portion of the anode termination and/or cathode termination and is in contact with the casing material.

However, Djebara ‘986 discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘986 such that the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.13 or more to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.


a capacitor element having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces (seen in fig. 1-2), wherein the capacitor element contains a sintered porous anode body (3 – fig. 1; [0042]), a dielectric (4 – fig. 1; [0042]) that overlies the anode body, and a solid electrolyte (5 – fig. 1; [0042]) that overlies the dielectric; 
an anode lead (2 – fig. 1; [0042]) extending from the front surface of the capacitor element in the longitudinal direction; an anode termination (1 – fig. 1; [0043]) that is in contact with the anode lead at a connection region (fig. 1); 
a cathode termination (7 – fig. 1; [0043]) that is in electrical connection with the solid electrolyte; 
a casing material (8 – fig. 1; [0043]) that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact (fig. 1); and 
an interfacial coating (10 – fig. 1; [0043]) that is disposed on at least a portion of the anode termination and/or cathode termination and is in contact with the casing material (fig. 1).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Umemoto ‘341 with the capacitor of Djebara ‘986 to obtain a capacitor wherein the stress is relaxed thus allowing for a reduced leakage current.

In regards to claim 2,
Djebara ‘986 fails to explicitly disclose wherein the ratio of the distance between the connection region and front surface of the capacitor element to the length of the capacitor is about 0.15 or more.

However, Djebara ‘986 discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘986 such that the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.15 or more to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 3,
Djebara ‘986 fails to explixtly disclose wherein the distance between the connection region to the front surface of the capacitor element is from about 1 to about 2 millimeters.

However, Djebara ‘986 discloses that the distance between the connection region and the front surface of the capacitor element is a result effective variable, particularly for reducing damage to the porous body when the lead is connected to the terminal ([0031]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the capacitor of Djebara ‘986 such that the distance between the connection region to the front surface of the capacitor element is from about 1 to about 2 millimeters to prevent damage to the capacitor, as taught by Djebara ‘986.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Furthermore, a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

In regards to claim 5,
Djebara ‘986 fails to disclose wherein the interfacial coating covers at least a portion of the anode termination.

Umemoto ‘341 discloses wherein the interfacial coating covers at least a portion of the anode termination (fig. 1).  



In regards to claim 6,
Djebara ‘986 fails to disclose wherein the interfacial coating also covers at least a portion of the anode lead.

Umemoto ‘341 discloses wherein the interfacial coating also covers at least a portion of the anode lead (fig. 1).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Umemoto ‘341 with the capacitor of Djebara ‘986 to obtain a capacitor wherein the stress  is relaxed thus allowing for a reduced leakage current.

In regards to claim 7,
Djebara ‘986 fails to disclose wherein the interfacial coating includes a fluoropolymer, silicone polymer, organometallic compound, or a combination thereof.

Umemoto ‘341 discloses wherein the interfacial coating includes a fluoropolymer, silicone polymer, organometallic compound, or a combination thereof ([0013]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Umemoto ‘341 with the capacitor of Djebara ‘986 to obtain a capacitor wherein the stress  is relaxed thus allowing for a reduced leakage current.

In regard to claim 9, 
Djebara ‘986 further discloses wherein the resinous matrix contains an epoxy resin ([0072] & C4:L4-11 of US6987663 US 5,457,862).  

In regard to claim 12, 
Djebara ‘986 further discloses wherein the capacitor element further comprises a cathode coating that contains a metal particle layer that overlies the solid electrolyte, wherein the metal particle layer includes a plurality of conductive metal particles ([0040]).  

In regard to claim 13, 
Djebara ‘986 further discloses wherein the metal particles include silver ([0040]).  

In regard to claim 14, 
Djebara ‘986 further discloses wherein the anode body includes tantalum ([0052]).  

In regard to claim 15, 
Djebara ‘986 further discloses wherein the solid electrolyte includes a conductive polymer ([0059]).  

In regard to claim 16, 
Djebara ‘986 further discloses wherein the conductive polymer has repeating units of the following formula:

    PNG
    media_image1.png
    147
    114
    media_image1.png
    Greyscale

wherein, 
R7 is a linear or branched, C, to C18 alkyl radical, C5 to C12 cycloalkyl radical, C6 to C14 aryl radical, C7 to C18 aralkyl radical, or a combination thereof; and 
q is an integer from 0 to 8 ([0068-0069]).  

In regard to claim 17, 
Djebara ‘986 further discloses wherein the conductive polymer is poly(3,4-ethylenedioxythiophene) or a derivative thereof ([0066]).  

In regard to claim 18, 


In regard to claim 19, 
Djebara ‘986 further discloses further comprising an external polymer coating that overlies the solid electrolyte and contains pre-polymerized conductive polymer particles and a cross-linking agent ([0067] & C4:L39 to C5:L10 & C21:L40-48 of US 6,987,663). 

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara ‘986 as modified by Umemoto ‘341 as applied to claim 1 above, and further in view of WO87/01712 hereafter referred to as Bogan.
In regards to claim 8,
Djebara ‘986 as modified by Umemoto ‘341 fails to wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups.  

Bogan discloses wherein the resinous matrix contains a polycyanate containing at least two cyanate ester groups (Page 2 : Lines 1-26).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the casing of Djebara ‘986 as modified by Umemoto ‘341 using a material as taught by Bogan to obtain a capacitor with improved moisture resistance, thermal cycling characteristics and resistance to thermal shock, 

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Djebara ‘986 as modified by Umemoto ‘341 as applied to claim 1 above, and further in view of Takatani et al. (US 2007/0285876).
In regards to claim 10,
Djebara ‘986 discloses wherein the resinous matrix further includes an inorganic oxide filler ([0044]).  Djebara ‘986 as modified by Umemoto ‘341 fails to disclose the inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix.  

Takatani ‘876 discloses wherein the resinous matrix further includes an inorganic oxide filler in an amount from about 75 wt.% to about 99.5 wt.% of the matrix ([0065]).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form silica in the casing of Djebara ‘986 as modified by Umemoto ‘341 in an amount as taught by Takatani ‘876 to obtain a capacitor with improved leakage current properties.

In regards to claim 11,
Djebara ‘986 further discloses wherein the inorganic oxide filler includes silica ([0044]).  

Claim(s) 1-2 & 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dvorak et al. (US 2008/0170354) in view of Kobayashi et al. (US 6,229,688).
In regards to claim 1, 
Dvorak ‘354 discloses a solid electrolytic capacitor having a length in a longitudinal direction, comprising: 
a capacitor element (122 – fig. 1-4; [0030]) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces (seen in fig. 1-4), wherein the capacitor element contains a sintered porous anode body ([0018-0019]), a dielectric that overlies the anode body ([0021]), and a solid electrolyte that overlies the dielectric ([0023]); 
an anode lead (106 – fig. 1-4; [0031]) extending from the front surface of the capacitor element in the longitudinal direction; an anode termination (162 – fig. 1-4; [0030]) that is in contact with the anode lead at a connection region (fig. 3-5), wherein a distance is defined between the connection region and the front surface of the capacitor element (fig. 1-4), and further wherein the ratio of the distance between the connection region and the front surface of the capacitor element to the length of the capacitor is about 0.13 or more (fig. 1-4; [0027] & [0034] – the fuse width is 1.3 mm and thus the distance will be greater than 1.3 mm and the maximum length of the capacitor is preferably 6.5 therefore the ratio will be greater than 1.3/6.5 or 0.2); 
a cathode termination (172 – fig. 1-4; [0030])) that is in electrical connection with the solid electrolyte; 
a casing material (158 – fig. 1; [0034) that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and 

Kobayashi ‘688 discloses a solid electrolytic capacitor having a length in a longitudinal direction, comprising: 
a capacitor element (1 – fig. 3-5; C4:L53) having opposing front and rear surfaces, opposing upper and lower surfaces, and opposing side surfaces (seen in fig. 3-5), wherein the capacitor element contains a sintered porous anode body, a dielectric that overlies the anode body, and a solid electrolyte that overlies the dielectric (C1:L31-53); 
an anode lead (5 – fig. 3-5; C4:L56) extending from the front surface of the capacitor element in the longitudinal direction; an anode termination (2 – fig. 3-5; C4:L53-54) that is in contact with the anode lead at a connection region (fig. 3-5)
a cathode termination (3 – fig. 3-5; C4:L54) that is in electrical connection with the solid electrolyte; 
a casing material (4 – fig. 3-5; C4:L52) that encapsulates the capacitor element and anode lead and leaves exposed at least a portion of the anode termination and cathode termination for external contact (fig. 3-5); and 
an interfacial coating (10 – fig. 3-5; C4:L62) that is disposed on at least a portion of the anode termination and/or cathode termination and is in contact with the casing material (fig. 3-5).  



In regards to claim 2, 
Dvorak ‘354 further discloses wherein the ratio of the distance between the connection region and front surface of the capacitor element to the length of the capacitor is about 0.15 or more (fig. 1-4; [0027] & [0034] – the fuse width is 1.3 mm and thus the distance will be greater than 1.3 mm and the maximum length of the capacitor is preferably 6.5 therefore the ratio will be greater than 1.3/6.5 or 0.2).  

In regards to claim 4, 
Dvorak ‘354 further discloses wherein the length of the capacitor is from about 2 to about 15 millimeters ([0034]).  

In regards to claim 5, 
Dvorak ‘354 fails to disclose wherein the interfacial coating covers at least a portion of the anode termination.  

Kobayashi ‘688 discloses wherein the interfacial coating covers at least a portion of the anode termination (fig. 4-5).  



In regards to claim 6, 
Dvorak ‘354 fails to disclose wherein the interfacial coating also covers at least a portion of the anode lead.  

Kobayashi ‘688 discloses wherein the interfacial coating also covers at least a portion of the anode lead (fig. 4-5).  

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Kobayashi ‘688 with the capacitor of Dvorak ‘354 to obtain a capacitor wherein a water discharge passage is present thus preventing cracking.

In regards to claim 7, 
Dvorak ‘354 fails to disclose wherein the interfacial coating includes a fluoropolymer, silicone polymer, organometallic compound, or a combination thereof.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an interfacial layer as taught by Kobayashi ‘688 with the capacitor of Dvorak ‘354 to obtain a capacitor wherein a water discharge passage is present thus preventing cracking.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2010/0246100 - fig. 1			US 2010/0238609 – fig. 1; [0055-0056]
US 2016/0181022 – fig. 6; [0077]		US 6,870,727 – fig. 3b
JP5620047 – [0006]				US 5,454,147 – fig. 2 & 4
CN105408418A – technical solutions section

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848